Citation Nr: 9926731	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
disability based on periods of active duty from September 
1967 to August 1968, from May to June 1969 and from October 
1969 to November 1970.

2.  Entitlement to service connection for pulmonary 
disability based on periods of active duty from December 1990 
to April 1991 and from May to September 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1968, from May to June 1969, from October 1969 to 
November 1970, from December 1990 to April 1991 and from May 
to September 1993; he had service in the Persian Gulf.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran failed to appear for a personal hearing before 
the undersigned that had been scheduled for the veteran at 
the RO on March 5, 1998.


REMAND

Service connection for pulmonary disability was denied in an 
unappealed rating decision of January 1969, and reopening of 
the claim for service connection for pulmonary disability was 
denied in an unappealed rating decision of June 1989.  In the 
May 1996 rating decision appealed by the veteran, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  The Board notes 
that although new and material evidence is required to reopen 
a claim denied in an unappealed rating decision, the claim 
based upon the veteran's service subsequent to June 1989 is a 
new claim which should have been adjudicated by the RO on a 
de novo basis.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested 
to submit medical evidence 
supporting his contention that his 
pulmonary disability was aggravated 
by active service.

2.  Then, the RO should undertake 
any other indicated development.

3.  If additional evidence is 
received, the RO should readjudicate 
the issue of whether new and 
material evidence has been submitted 
to reopen a claim for service 
connection for pulmonary disability 
based upon the veteran's periods of 
active duty prior to June 1989.  

4.  Unless rendered moot, the RO 
should adjudicate on a de novo basis 
the claim for service connection for 
pulmonary disability based on the 
periods of active duty from December 
1990 to April 1991 and from May to 
September 1993. 

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued to the veteran and his 
representative and they should be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












